Name: 2006/509/EC: Council Decision of 11 July 2006 appointing a Czech alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-03-16; 2006-07-22

 22.7.2006 EN Official Journal of the European Union L 200/5 COUNCIL DECISION of 11 July 2006 appointing a Czech alternate member of the Committee of the Regions (2006/509/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Czech Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Ivan KOSATÃ K, HAS DECIDED AS FOLLOWS: Article 1 Mr Pavel HORÃ K, Deputy President of the Olomouc Region, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Ivan KOSATÃ K for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 56, 25.2.2006, p. 75.